Citation Nr: 0021047	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1968 to June 
1970.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision, 
in which the regional office (RO) determined that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for PTSD.  In June 
1999 decision, the Board also determined that the veteran had 
not submitted new and material evidence to reopen the claim.  
In an Order dated in March 2000, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, hereinafter referred to as the Court) 
vacated the Board's June 1999 decision and remanded this 
matter to the Board.


FINDINGS OF FACT

1.  In a January 1996 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for PTSD.

2.  Some of the evidence submitted since the Board's January 
1996 decision is not merely cumulative, had not been 
previously considered by agency lawmakers, bears directly and 
substantially on the issue of whether the veteran incurred 
PTSD during his active military service or as a result of 
such service, and such evidence must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's January 1996 decision which denied 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7103 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  For service connection for PTSD to 
be awarded, three elements must be present according to VA 
regulations: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  Moreau v. Brown, 9 Vet. App. 389 
(1996).  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The sufficiency of a 
stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Cohen, Id.  The occurrence of a 
stressor is an adjudicatory determination.  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  "Credible supporting 
evidence" of a noncombat stressor may be obtained from 
service records or other sources.  Moreau, Supra.  However, 
the United States Court of Veterans Appeals (Court) has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

In a January 1996 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for PTSD.  
That decision was final.  38 U.S.C.A. § 7103 (West 1991); 
38 C.F.R. § 20.1100 (1999).  The claim may be reopened only 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In an Order dated in March 2000, the Court granted a joint 
motion in which the Secretary of VA and the veteran agreed 
that new evidence had been submitted.  The Board's June 1999 
decision was vacated.  The new evidence which the parties 
agreed had been submitted was the assertion in the veteran's 
April 1997 notice of disagreement that he "had to pick up 
bodies in body bags."  As the Court has determined that such 
evidence is new, the Board must next determine whether the 
evidence is material, while assuming its credibility for 
purposes of reopening the claim.  The Board concludes that 
such evidence, when deemed credible, is material, as it tends 
to show that the veteran was exposed to a stressor during his 
active duty service in Vietnam.  New and material evidence 
having been submitted, the claim is reopened. 

Further, the supporting evidence must be presumed to be true 
for purposes of determining well- groundedness.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Presuming the evidence in 
this case to be credible, the Board finds that the claim is 
well grounded, as there are numerous diagnoses of PTSD and 
several opinions from competent sources that his PTSD 
resulted from his in-service experiences in Vietnam.  


ORDER

The claim for service connection for PTSD is reopened and is 
well grounded.


REMAND

Given the current diagnosis of PTSD and the nexus opinions 
contained in the claims folder, the Board is of the opinion 
that the veteran should be given the opportunity to provide 
details of the claimed stressors so that an attempt can be 
made to verify them.  Then, all relevant medical evidence 
should be obtained, and he should be afforded VA examination.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should request that the veteran 
provide details concerning the "who, 
what, where and when" for each of the 
stressors he has claimed occurred.  He 
should provide the names and units of 
personnel who were casualties in any such 
incident and the dates and locations of 
the incidents alleged.  He should provide 
details to identify the unit(s) to which 
he was assigned at the time of each of 
the claimed stressors.  He should 
describe each incident in as much detail 
as possible.  He should be advised that 
such information is necessary to obtain 
supportive evidence of the stressful 
events.

2.  If the evidence is sufficient to do 
so, the RO should ask the Commandant of 
the Marine Corps, through the 
Headquarters of the Marine Corps, Code 
MMRB, Quantico, Virginia 22134-0001, to 
verify the stressors to which the veteran 
claims he was exposed.  If the Commandant 
of the Marine Corps is not asked to 
verify the claimed stressors, the record 
should reflect why this was not done.

3.  The RO should take the necessary 
steps to obtain all current records of 
the veteran's psychiatric treatment.

4.  The RO should afford the veteran a VA 
psychiatric examination by a board of two 
psychiatrists to determine the nature of 
his neuropsychiatric disorder.  The 
claims folder should be reviewed by the 
examiners.  If the examiners conclude 
that the veteran has PTSD, they should 
comment specifically about which, if any, 
of the stressors to which the veteran has 
claimed he was exposed has caused or 
contributed to the development of his 
PTSD.  All appropriate testing should be 
conducted, including, if deemed 
appropriate, psychological testing.  

5.  After undertaking any additional 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD, to include 
consideration of the provisions of 38 
U.S.C.A. § 1154(b), as discussed in 
Collette v. Brown, 82 F.3d 389, 392-93 
(Fed.Cir. 1996), and Cohen v. Brown, 10 
Vet. App. 128 (1997).  Initially, the RO 
make a finding whether the veteran 
engaged in combat and whether the claimed 
stressors were related to combat.  The 
reason(s) for such determination should 
be explained.

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

